Plaintiff in error was tried on an indictment charging assault with intent to commit murder in the first degree. The verdict was as follows:
"STATE OF FLORIDA v. CARL ANDREWS and HAMP ANDREWS.
"Indictment for Assault with Intent to Commit Murder.
"We, the jurors, find the defendant Carl Andrews and Hamp Andrews guilty of attempt to commit manslaughter. So say we all.
"J.F. Douglass, Foreman."
The verdict in this case is afflicted with the identical infirmity which was held to exist in the verdict in the case of Vogel v. State, 124 Fla. 409, 168 So. 539.
It can serve no useful purpose for us to repeat here what was said in the Vogel case. On authority of the opinion and judgment in the case of Vogel v. State, supra, the verdict is held insufficient to support the judgment and, therefore, the judgment is reversed. *Page 853 
So ordered.
TERRELL, C.J., and THOMAS, J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.